Case: 16-60180      Document: 00514014941         Page: 1    Date Filed: 06/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                   FILED
                                    No. 16-60180                                 June 1, 2017
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk

JUDIS LISSETH FLORES-GUTIERREZ; STEVEN YOEL LARIOS-FLORES,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 845 948
                               BIA No. A206 845 949


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioners Judis Lisseth Flores-Gutierrez and her minor son, Steven
Yoel Larios-Flores, natives and citizens of El Salvador, petition for review of
the decision of the Board of Immigration Appeals (BIA) dismissing their
appeals of the immigration judge’s (IJ) denial of their applications for asylum,
withholding of removal under the Immigration and Nationality Act, and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60180    Document: 00514014941     Page: 2   Date Filed: 06/01/2017


                                 No. 16-60180

protection under the Convention Against Torture (CAT). As Petitioners do not
address the BIA’s denial of relief under the CAT, that issue is abandoned. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (per curiam). As for the
denial of asylum and withholding of removal, we review the BIA’s factual
findings for substantial evidence and its legal conclusions de novo. Lopez-
Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
      The Attorney General may grant asylum to aliens who qualify as
refugees. 8 U.S.C. § 1158(a). A refugee is a person who is outside of his or her
country and is unable or unwilling to return because of past persecution or a
well-founded fear of future persecution on account of his or her race, religion,
nationality, membership in a particular social group, or political opinion. See
8 U.S.C. § 1101(a)(42)(A); 8 C.F.R. § 208.13(b); Jukic v. INS, 40 F.3d 747, 749
(5th Cir. 1994). The applicant must establish a nexus between the claimed
persecution and one of the statutory grounds for asylum. Tamara-Gomez v.
Gonzales, 447 F.3d 343, 349 (5th Cir. 2006). If the IJ so requests, the applicant
must provide evidence corroborating an otherwise credible claim of
persecution, provided such evidence is reasonably available.           8 U.S.C.
§ 1229a(c)(4)(B); Rui Yang v. Holder, 664 F.3d 580, 585-86 (5th Cir. 2011).
      Substantial evidence supports the BIA’s ruling that Petitioners failed to
establish membership in a qualifying social group or a nexus between the
claimed persecution and their membership in such a group. See Lopez-Gomez,
263 F.3d at 444. Initially, Petitioners do not contest the BIA’s finding that
they failed to provide evidence, as requested by the IJ, corroborating their
claim to asylum, nor do they show that corroborating evidence was
unavailable. See Rui Yang, 664 F.3d at 587. The BIA could have denied relief
on that basis alone. See In Re S-M-J-, 21 I. & N. Dec. 722, 725-26 (BIA 1997).




                                       2
    Case: 16-60180    Document: 00514014941     Page: 3   Date Filed: 06/01/2017


                                 No. 16-60180

      In any event, the two groups which Petitioners assert that they belong
to—students who are harassed and targeted for recruitment by gangs, and
fishermen who are targeted by gangs for recruitment or to transport drugs—
are defined by the very persecutory conduct aimed at them and came into
existence only as a result of that persecution. See Orellana-Monson v. Holder,
685 F.3d 511, 518 (5th Cir. 2012); Matter of W-G-R-, 26 I. & N. Dec. 208, 215
(BIA 2014). Petitioners could not have been persecuted on account of their
membership in those groups. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341,
352 (5th Cir. 2002). The BIA did not err in dismissing Petitioners’ claims for
asylum based on past persecution. See Lopez-Gomez, 263 F.3d at 444. For the
same reason, the BIA did not err in dismissing their claims for asylum based
on a fear of future persecution. See id.; 8 C.F.R. § 208.13(b)(2)(i)(A); Faddoul
v. INS, 37 F.3d 185, 188 (5th Cir. 1994).
      Substantial evidence supports the BIA’s holding that Petitioners failed
to establish their entitlement to asylum, see Lopez-Gomez, 263 F.3d at 444, so,
as a matter of law, they are unable to meet the more stringent standard for
granting withholding of removal. See Dayo v. Holder, 687 F.3d 653, 658–59
(5th Cir. 2012); Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). They fail to
show that the evidence compels a conclusion contrary to the BIA’s denial of
their requests for withholding of removal. See Gomez-Palacios v. Holder, 560
F.3d 354, 358 (5th Cir. 2009).
      The petition for review is DENIED.




                                       3